Orders denying motions to vacate examinations of defendants before trial modified by providing that such examinations proceed before the justice assigned to hold Special Term, Part II, of the Supreme Court, New York county, on a day to be fixed in the order, and as so modified the orders are affirmed, with ten dollars costs and disbursements. We think the plaintiff presents a clear case for examination of defendants before trial under Civil Practice Act, section 288. (Eagle-Picher Lead Co. v. Mansfield Paint Co., Inc., 203 App. Div. 9; Sands v. Comerford, 211 id. 406; Oshinsky v. Gumberg, 188 id. 23; Buehler v. Bush, 200 id. 206.) Kelly, P. J., Rich, Jayeox, Kapper and Lazansky, JJ., concur. Settle order on notice.